



COURT OF APPEAL FOR ONTARIO

CITATION: Perry v. D'Souza, 2018 ONCA 491

DATE: 20180528

DOCKET: C64785

Doherty and LaForme JJ.A. and Himel J. (
ad
    hoc
)

BETWEEN

Robert Allan Perry

Plaintiff (Respondent)

and

Neil DSouza
and
    Mass Fidelity Inc.

Defendants (Appellant)

Anthony Moustacalis, for the appellant

Joseph Figliomeni, for the respondent

Heard: May 25, 2018

On appeal from the order of Justice P.J. Cavanagh of the
    Superior Court of Justice, dated November 27, 2017.

APPEAL BOOK ENDORSEMENT

[1]

The appellant does not argue that this was not an appropriate case for
    summary judgment. The motion judge thoroughly reviewed the relevant documents.
    The outcome turned on the interpretation of the documents. Contractual
    interpretation attracts deference, absent error of law. We see no error in the
    motion judges legal analysis. We also see no material misapprehension of the
    evidence or any failure to consider relevant evidence. The motion judges factual
    findings easily clear the reasonableness bar.

[2]

The appeal is dismissed.

[3]

Costs to the respondent in the amount of $10,000, inclusive of
    disbursements and relevant taxes.


